IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
NATALIE JACKSON-FULLER,
                                     NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                     FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
v.
                                     CASE NO. 1D16-1050
PINELLAS COUNTY
DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
DIVISION OF RISK
MANAGEMENT, AND
PINELLAS COUNTY RISK
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed March 6, 2017.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: December 12, 2014.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale and Jesse Rowe of Van
Dingenen Law, Winter Park, for Appellant.

Kelly Lynn Vicari of Pinellas County Attorney’s Office, Clearwater, for Appellees.


PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.